DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al. (US 2009/0261793 and Urakabe hereinafter) in view of Seely et al. (US 2017/0126224 and Seely hereinafter)
Regarding claim 12, Urakabe discloses a circuit arrangement [see fig. 1], comprising: a number of first switch assemblies [A4 and A3 (Mos4H, Mos4L, Mos3H and Mos3L)] being connected in series and forming a first switching group series circuit having first and second ends [first end node between Mos4H and VH; second end node between Mos3L and Mos2H]; a number of second switch assemblies [A2 and A1 (Mos2H, Mos2L, Mos1H and Mos1L)] connected in series and forming a second switching group series circuit having first and second ends [first end node between Mos3L and Mos2H; second node Vcom], said number of second 

Regarding claim 13, Urakabe in view of Seely discloses [see fig. 1] wherein said first switch assemblies are disposed spatially one above another or next to one another in a first assembly stack [Mos4H and Mos4L/ Mos3H and Mos3L stacked one above another] and said second switch assemblies are disposed one above another or next to one another corresponding to said first switch assemblies in a second assembly stack [Mos2H/ Mos2L, Mos1H/Mos1L stacked one above another].
Regarding claim 14, Urakabe in view of Seely discloses [see fig. 1] wherein said switch assemblies of each of said assembly stacks are disposed one above another or next to one another in an order in said switching group series circuits.
Regarding claim 15, Urakabe in view of Seely discloses [see fig. 1] wherein each of said switch-mode power supply units is supplied with energy by said semiconductor switch of said switch pair with which said switch-mode power supply unit is associated, and the energy is provided from an electrical voltage between said load terminals [voltage between source and drain] of said semiconductor switch.
Regarding claim 16, Urakabe in view of Seely discloses [see fig. 1] wherein each of said switch-mode power supply units is supplied with energy by said semiconductor switch of one of said first switch assemblies.

Regarding claim 18, Urakabe in view of Seely discloses [see fig. 1] wherein each of said semiconductor switches is a respective insulated gate bipolar transistor, said load terminals are an emitter and a collector of said insulated gate bipolar transistor and said control terminal is a gate of said insulated gate bipolar transistor [para. 227].
Regarding claim 19, Urakabe in view of Seely discloses [see fig. 1] wherein said semiconductor switches of each two of said switch assemblies succeeding one another in a respective one of said switching group series circuits are electrically connected to one another by an electrical connection of said emitter of one of said two semiconductor switches and said collector of another of said two semiconductor switches.
Regarding claim 20, Urakabe in view of Seely discloses [see fig. 1] wherein said at least one capacitor of each respective capacitor bridge is a plurality of capacitors in a series circuit [Cs4/Cs3; Cs2/Cs1].
Regarding claim 21, Urakabe in view of Seely discloses [see fig. 1] wherein said capacitor bridges are identical.
Regarding claim 22, Urakabe in view of Seely discloses [see fig. 1] a power convertor module [fig. 1, para. 0039], comprising: a circuit arrangement: a first module terminal [VH] electrically connected to said first end of said first switching group series circuit; and a second module terminal [Vcom] electrically connected to said second end of said first switching group series circuit.

Regarding claim 24, Urakabe in view of Seely discloses [see fig. 1], wherein the number of switch-mode power supply units is equal to said number of first switch assemblies [as shown in fig. 3 the number of first switch assemblies turn ON/OFF at a different timing, so that circuit function as the power supply unit equal to said number of first switch assemblies].
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that “a number of switch-mode power supply units corresponding to said number of first switch assemblies”. Examiner respectfully disagrees.
Urakabe discloses [see figs. 1 and 3] a number power supply units [e.g. Vs4/Vs3] corresponding to said number of first switch assemblies [Mos4H, Mos3H and Mos4L, Mos3L]. Urakabe discloses as shown in fig. 3 the number of first switch assemblies [Mos4H, Mos3H and Mos4L, Mos3L] turn ON/OFF at a different timing. When the gate switching signal [ Gate3H, Gate4H] in an ON state by driving pulse [2a], power supply units [Vs4 and Vs3] corresponds to first switch assemblies [Mos4H and Mos3H respectively] in a time period [T]. When the gate switching signal [Gate3L, Gate4L] in an ON state by the driving pulse [2b], the power supply units [Vs4 and Vs3] corresponds to first switch assemblies [Mos4L and Mos3L respectively] in a time period [T]. Therefore, Urakabe and Seely still read on the claims and the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.